 


109 HR 3428 IH: OTC Medicine Tax Fairness Act of 2005
U.S. House of Representatives
2005-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3428 
IN THE HOUSE OF REPRESENTATIVES 
 
July 26, 2005 
Ms. Hart (for herself and Mr. Ross) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the medicine and drugs limitation on the deduction for medical care. 
 
 
1.Short titleThis Act may be cited as the OTC Medicine Tax Fairness Act of 2005. 
2.Repeal of medicine and drugs limitation on deduction for medical care 
(a)In generalSection 213 of the Internal Revenue Code of 1986 (relating to medical, dental, etc., expenses) is amended by striking subsection (b). 
(b)Conforming amendmentSection 213(d) of such Code is amended by striking paragraph (3). 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
